July 13, 1917. The opinion of the Court was delivered by
This is an appeal from a judgment of the Court of Common Pleas affirming a judgment of the magistrate's Court rendered in favor of the plaintiff against the defendant for $65.
The exceptions complain of error in sustaining the facts found by the magistrate's Court by his Honor, the Circuit Judge, and failure on the part of the Circuit Judge "to state conclusions of the law, together with concise statement of the facts, separately."
The finding of fact in the Circuit Court in any appeal from magistrate's Court will not be disturbed by this Court where there is any evidence to sustain that finding. In the case at bar the finding of facts in the magistrate's Court were concurred in and affirmed by the Circuit Court.
We know of no law requiring the Circuit Judge in an appeal from magistrate's Court "to state his conclusions of the law, together with a concise statement of facts, separately."
The exceptions in the case are overruled, and judgment affirmed. *Page 505